Citation Nr: 0319428	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the RO) 
which denied entitlement to service connection for a back 
disorder.

The veteran's appeal was previously before the Board in July 
1998, at which time the Board determined that the claim for 
service connection for a back disorder was not well grounded.  
The Board also denied a claim of entitlement to service 
connection for hearing loss.  In a statement received at the 
RO in October 1998, and received at the Board in February 
1999, the veteran moved the Board to reconsider the July 1998 
decision.  In April 1999 the Board denied the veteran's 
motion for reconsideration of the July 1998 decision.  

In July 1999 the veteran submitted a notice of appeal of the 
Board's July 1998 decision to the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims and hereinafter "the Court").  
In March 2000 the Court entered a judgment dismissing the 
veteran's appeal on the basis that his notice of appeal had 
not been submitted within 120 days after the Board's July 
1998 decision.  The Court based its judgment on the finding 
that his motion for reconsideration had not been submitted to 
the Board within 120 days of the July 1998 decision, and that 
the filing of the motion for reconsideration did not, 
therefore, toll the 120 day time limit for filing his notice 
of appeal to the Court.

The veteran appealed the Court's March 2000 judgment to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In Jaquay v. Principi, 304 F.3d 1276 
(Fed. Cir. 2002), the Federal Circuit held under the doctrine 
of equitable tolling, a request for reconsideration of a 
Board decision that was submitted to the RO within 120 days 
of the Board decision, but not forwarded to the Board until 
the 120 day time limit for filing the notice of appeal to the 
Court had expired, was sufficient to toll the time period for 
filing the notice of appeal to the Court.  Based on its 
decision in Jaquay, the Federal Circuit in November 2002 
vacated the Court's March 2000 judgment and remanded the case 
to the Court for adjudication.

As the result of a joint motion for remand, in a March 2003 
order the Court dismissed that part of the appeal pertaining 
to denial of service connection for hearing loss on the basis 
that the veteran had abandoned that issue on appeal.  The 
Court vacated that portion of the July 1998 decision in which 
the Board denied service connection for a back disorder and 
remanded that issue to the Board for consideration in light 
of the intervening enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).

Meanwhile, in a January 1999 rating decision the RO denied 
the veteran's claim of entitlement to service connection for 
tinnitus.  The veteran submitted a notice of disagreement as 
to that decision in March 1999.  He has not, however, been 
provided a statement of the case pertaining to that issue.  
The issue of entitlement to service connection for tinnitus 
is, therefore, being remanded for the issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

In the July 1998 decision the Board found that the claim for 
service connection for a back disorder was not well grounded.  
The VCAA, which became law in November 2000, eliminated the 
concept of a well-grounded claim.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the duty to assist provisions 
contained in the new law.  The Board observes in passing that 
the veteran's attorney has suggested this course of action in 
a letter to the Board dated July 27, 2003.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  It is the RO's 
responsibility, however, to ensure that all appropriate 
development is undertaken in this case.  

The veteran contends that his back disorder, which has been 
diagnosed as degenerative disc disease of the cervical and 
lumbosacral spine, was caused by an injury to the back that 
he incurred while participating in parachute jumps for the 
National Guard in March 1978.  The incurrence of an injury in 
March 1978 can support a grant of service connection only if 
the veteran was on active duty in March 1978, which includes 
active duty for training or inactive duty for training.  
Although the veteran has submitted evidence showing that he 
was a member of the National Guard from April 1976 to May 
1978, none of his periods of active duty for training or 
inactive duty for training during that time period have been 
verified.

The veteran reported having received treatment for a back 
disorder from the VA Medical Center in Dallas, Texas, since 
March 1979.  Although he submitted some records of that 
treatment, all of those records may not have been obtained.  
These  VA treatment records should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In February 1998 the veteran submitted a medical opinion from 
a VA physician indicating that the parachute jumps may have 
aggravated or caused a herniated disc at L5-S1.  That 
opinion, however, does not appear to be based on review of 
the entire medical record.  The Board finds, therefore, that 
an additional medical opinion should be obtained that 
includes review of the veteran's medical records and a 
rationale for the opinion.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following development:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.

2.  VBA should obtain, through 
appropriate channels, verification of any 
period of active duty for training or 
inactive duty for training from April 
1976 to May 1978.

3.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a back 
disorder since March 1978.  After 
securing any necessary release, the VBA 
should obtain copies of such records that 
are not in file.  Specifically, the VBA 
should obtain the veteran's treatment 
records from the VAMC in Dallas, Texas 
since March 1979.  If VBA is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the veteran should be given the 
opportunity to obtain such records.

4.  After the development requested above 
has been completed to the extent 
possible, VBA should refer the veteran's 
claims file to a VA physician for review 
in order to obtain a medical opinion 
regarding the etiology of the veteran's 
cervical and lumbosacral spine 
disabilities.  Based on review of the 
medical evidence of record and sound 
medical principles, and not on the 
veteran's reported history, the physician 
should provide an opinion as to whether 
the degenerative disc disease of the 
cervical or lumbosacral spine is at least 
as likely as not caused by parachuting 
while on active duty for training or 
inactive duty for training.  The 
physician should provide the rationale 
for his/her opinion.  If the physician 
finds that a physical examination is 
appropriate prior to rendering the 
opinion, that examination should be 
provided to the veteran.  


5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, VBA 
should adjudicate the substantive merits 
of the claim for service connection for a 
back disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

6.  After undertaking any development 
deemed appropriate as to the issue of 
entitlement to service connection for 
tinnitus, the VBA should re-adjudicate 
that issue.  If entitlement remains 
denied, the veteran and his 
representative should be provided a 
statement of the case pertaining to that 
issue and be given the opportunity to 
submit a substantive appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  




CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




__________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


